Mr. Chief Justice Breese delivered the opinion of the Court: There is so slight a difference between this case and that of Cabeen v. Mulligan, 37 Ill. 230, as not to be distinguished therefrom. In that ease, it was held that a debtor removing with his family to another State, and remaining there two years, must be regarded as having abandoned his homestead, without reference to what he may have said before or after his return; aii’d by thus leaving and ceasing to occupy the homestead, it bbcafne liable to sale under execution. • Tn this.case, the removal to Nebraska and absence there was gbduthifteén months, after which the family never returned to Zenig, to live, but resided at Salem, in another county. The proof is clear on this point. ■,_Tbe fact that the two lots were sold together is not proved, nor-is it insisted upon in this court. The case of Moore v. Titman, 43 Ill. 169, gives the same effect to a removal from the homestead. The judgment must be reversed and the cause remanded. Judgment reversed.